Citation Nr: 0839604	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He died in April 2006.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that, in part, denied entitlement to 
service connection for the cause of the veteran's death; and, 
to DIC under 38 U.S.C.A. § 1318.

The appellant was scheduled for an August 2008 Board hearing 
in Washington, DC. However, she failed to report for the 
hearing. Thus, her request for a hearing before a member of 
the Board is considered withdrawn. See 38 C.F.R. § 20.704 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008) and 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2008).

The Board notes that in a January 2008 letter the appellant 
raised the issue of an earlier effective date for individual 
unemployability alleging clear and unmistakable error in 
several rating decisions prior to May 2001.  By rating action 
in May 2008 the claim was denied. The appellant has disagreed 
with this determination, but an appropriate statement of the 
case has not been provided. This question, as well as the 
intertwined issue of entitlement to DIC under 38 U.S.C.A. § 
1318, is the subject of a Remand section of this decision.




FINDINGS OF FACT

1. The veteran died in April 2006 due to acute myocardial 
infarction due to coronary artery disease.  Other significant 
disorder contributing to death, but not related to the cause 
of death, was hypertension. An autopsy was not performed.

2. At the time of his death ,the veteran was service 
connected for hearing loss (70 percent disabling) and 
tinnitus (10 percent disabling).  His combined disability 
rating was 70 percent from February 13, 2001.  The veteran 
was in receipt of individual unemployability benefits from 
February 13, 2001.

3.  There is no medical evidence of coronary artery disease 
or hypertension during service or for many years thereafter, 
nor is there competent evidence of a nexus between the 
veteran's fatal conditions and any incident of service.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist claimants in the development of a claim. VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  The notice requirements of the VCAA require 
VA to notify the appellant of any evidence that is necessary 
to substantiate a claim, as well as the evidence VA will 
attempt to obtain and which evidence she is responsible for 
providing. The requirements apply to all elements of a 
service connection claim: veteran status, a connection 
between the veteran's service and his death, and effective 
date of the any benefit. To the extent possible, such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction. The VCAA notice requirements still may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.

In this case, July 2006 correspondence provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate her claim of entitlement to service 
connection for the cause of death, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence that was relevant to the claim. This correspondence 
substantially complied with the VCAA notice and assistance 
requirements, especially in light of the absence of any claim 
of error or prejudice by the appellant or her representative.  
The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant. Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's treatment records by his private providers as well 
as VAMC.

In summary, the VCAA provisions have been considered and 
complied with. The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant. Any 
error in the sequence of events or content of the notice is 
not shown to have had any prejudicial effect on the case or 
to cause injury to the claimant. Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of death any question related to an effective date to 
be assigned is moot. Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits. 

Legal Criteria

38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include 
hypertension and coronary artery disease, among others.  38 
C.F.R. §§ 3.307(a), 3.309(a).  Additionally, the veteran must 
have served 90 days or more during a war period or after 
December 31, 1946.  38 C.F.R. § 3.307(a)(1).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A claimant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

Analysis

The Board has reviewed all the evidence in the claims file. 
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


The appellant contends that the veteran's service connected 
hearing loss was a contributory factor in his acute 
myocardial infarction due to coronary artery disease, which 
was the primary cause of death.

The Certificate of Death indicates the veteran died in April 
2006 due to acute myocardial infarction due to coronary 
artery disease.  Hypertension was noted to be a significant 
condition contributing to death but not related to the cause 
of death.  

The veteran's service medical records are silent for evidence 
of hypertension or coronary artery disease. VA and private 
treatment records reveal that he received care since the 
1980s for numerous physical and mental disabilities including 
hearing loss, cognitive impairment, dementia, hypertension, 
arterial sclerosis, aortic stenosis, dizziness, urinary 
incontinence, impaired balance and gait, Parkinson's disease, 
and several musculoskeletal conditions.

As noted above, at the time of the veteran's death, service 
connection was in effect for hearing loss (70 percent 
disabling) and tinnitus (10 percent disabling).  His combined 
disability rating was 70 percent from February 13, 2001.

The record contains an otoneurology consultation dated in 
March 2005 from Jules Friedman, M.D., who notes the veteran's 
dizziness was multifactorial.  It could be partially due to 
Parkinson's disease, small vessel disease, and suspected 
dizziness from age-related hearing loss.

In support of the appellant's claim she submitted a May 2006 
letter from Joseph P. Mezza, M.D., who noted that he 
initially treated the veteran for continuing cardiac care in 
August 2004.  Prior to that he was treated at Yale 
University.  He had undergone a valve replacement for severe 
aortic stenosis.  Dr. Mezza noted that the veteran had been 
doing fairly well from a cardiac standpoint for several 
years. He also noted that the veteran, "was plagued by 
dizziness and vertigo," which caused him to lead a sedentary 
life and prevented him from leading a more active lifestyle.  
"Indeed, this lack of activity may have contributed to the 
establishment of coronary disease."

The Board observes that Dr. Mezza did not opine that the 
veteran's hearing loss caused or contributed to the cause of 
death of the veteran.  While physicians have noted the 
veteran's hearing loss may have caused some dizziness; the 
record also reveals the veteran was diagnosed with several 
other conditions which were noted to cause vertigo and 
dizziness including Parkinson's disease.   In any event Dr. 
Mezza's opinion is speculative at best. See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may'' 
also implies "may or may not" and is too speculative to 
establish medical nexus); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
see also 38 C.F.R. § 3.102 (by reasonable doubt is meant ... 
a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote 
possibility).

For these reasons, the Board finds that the opinion of Dr. 
Mezza is entitled to little or no probative value in the 
instant case. No other competent medical opinion is of record 
which otherwise supports a finding that the veteran's hearing 
loss caused or contributed to the veteran's death. Based upon 
the medical evidence, and the absence of any competent 
medical opinion supporting her contentions, service 
connection for the cause of the veteran's death is not 
warranted.  

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A  medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  However, in the present case a medical opinion is not 
required since the evidence does not suggest that coronary 
artery disease and/or hypertension were etiologically related 
to the veteran's period of military service or that service-
connected disabilities contributed in any manner to his 
death. 

In reaching its decision, the Board has carefully considered 
the assertions put forth by the appellant. However, as a lay 
person without the appropriate medical training and 
expertise, she simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



REMAND

As noted above, the appellant has disagreed with the 
determination that rating actions prior to May 2001 did not 
contain clear and unmistakable error, but an appropriate 
statement of the case has not been provided. As this question 
is intertwined with the issue of entitlement to DIC under 38 
U.S.C.A. § 1318, the case is remanded to the AMC/RO for the 
following actions:


		1.  A supplemental statement of the case 
should be 			issued 	to include the 
appropriate legal criteria for 		
	claims of clear and unmistakable error as 
bearing on 			the issue of entitlement 
to DIC under 38 U.S.C.A. § 			1318. The 
appellant and her representative should be 		
	afforded the requisite opportunity to 
respond. 

		2.  Regardless of whether a response is 
received from 			the appellant and her 
representative, the issue of 		
	entitlement to DIC under 38 U.S.C.A. § 1318 
should 			be returned to the Board for 
final review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


